NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 6 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JULIANA CALMO MATIAS; et al.,                   No.    20-72574

                Petitioners,                    Agency Nos.       A209-159-178
                                                                  A209-159-179
 v.                                                               A209-159-180

MERRICK B. GARLAND, Attorney
General,                                        MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 7, 2022
                            San Francisco, California

Before: S.R. THOMAS and McKEOWN, Circuit Judges, and ORRICK,** District
Judge.

      Petitioners Juliana Calmo Matias (“Calmo Matias”), Sonia Matias Calmo

(“Sonia”), and Luis Matias Calmo (“Luis”), natives and citizens of Guatemala,

petition for review of the decision of the Board of Immigration Appeals (“BIA”)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable William Horsley Orrick, United States District Judge
for the Northern District of California, sitting by designation.
dismissing their appeals of the Immigration Judge’s (“IJ”) denial of their

applications for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We grant in part, dismiss in part, and remand.

      “Where, as here, the BIA agrees with the IJ decision and also adds its own

reasoning, we review the decision of the BIA and those parts of the IJ’s decision

upon which it relies.” Duran-Rodriguez v. Barr, 918 F.3d 1025, 1027–28 (9th Cir.

2019). We review questions of law and mixed questions of law and fact de novo

and factual findings for substantial evidence. Conde Quevedo v. Barr, 947 F.3d

1238, 1241 (9th Cir. 2020).

                                          I

      Contrary to the government’s contentions, petitioners sufficiently exhausted

their arguments that the BIA and IJ (1) did not consider record evidence of future

persecution or torture and (2) did not assess Sonia and Luis’s applications for relief

individually from Calmo Matias’s. See Aden v. Holder, 589 F.3d 1040, 1047 (9th

Cir. 2009) (holding that arguments in support of a claim for a particular form of

relief are properly exhausted by a petitioner “merely mention[ing] in his brief to

the BIA that he was requesting reversal of the IJ’s denial of” that specific form of

relief (internal quotation marks and citation omitted)); see also Bare v. Barr, 975

F.3d 952, 960 (9th Cir. 2020) (“[T]he petitioner may raise a general argument


                                          2
[before the BIA] and then raise a more specific legal issue on appeal.”); Figueroa

v. Mukasey, 543 F.3d 487, 492 (9th Cir. 2008) (“[A] petitioner need not elaborate

on the argument in their brief [to exhaust it].” (internal quotation marks and

citation omitted)).

      As petitioners concede, they did not exhaust the issue of whether Sonia and

Luis pleaded to the charges of removability individually and whether the IJ erred in

ruling them removable (as distinct from being entitled to relief from removal via

asylum, withholding, or CAT protection). That issue is jurisdictionally barred.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

                                          II

      The agency erred in denying asylum and withholding of removal; we

remand for further consideration of those claims.

                                          A

      “The BIA is obligated to consider and address in its entirety the evidence

submitted by a petitioner.” Singh v. Gonzales, 494 F.3d 1170, 1172 (9th Cir. 2007)

(internal quotation marks, alteration, and citation omitted). In these cases, the BIA

and IJ did not address or indicate that they considered evidence that the break-in,

destruction of property, and threats of kidnapping were motivated (at least in part)

by petitioners’ Mam ethnicity. Specifically, Calmo Matias testified that the

criminals had taken similar actions against others in the village and that those who


                                          3
lived in the village were Mam. Petitioners’ country conditions evidence showed

that indigenous people—women in particular—face frequent racism,

discrimination, and violence in Guatemala on account of being indigenous, often at

the hands of “ladinos.” And Calmo Matias testified that the men who broke in

spoke Spanish to each other and she, consequently, surmised that they were likely

ladino.1

      Consideration of this evidence “could have affected,” id., the decision to

deny asylum and withholding of removal, requiring remand. The agency based its

denial on the lack of a nexus to a protected ground. Based on the evidence above,

however, a factfinder could readily conclude that these men targeted Calmo Matias

(like her Mam neighbors) at least in part due to being indigenous, even if economic

gain was also a motive. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992)

(holding that circumstantial evidence can establish motive of persecution); Singh v.

Holder, 764 F.3d 1153, 1162 (9th Cir. 2014) (explaining that “a petitioner may

have been persecuted both because of [a non-protected ground] and because of . . .

[a] protected ground”).




      1
         The government implies that Calmo Matias changed her testimony by
identifying the men as ladinos “despite her earlier insistence that she could not
identify the intruders due to their masks.” It is clear that when she testified that she
could not tell who the criminals were due to their masks, she meant their individual
identities.

                                           4
                                          B

      If, on remand, the BIA determines that the men’s actions amount to past

persecution, petitioners would be entitled to presumptions of a well-founded fear

of persecution (for asylum) and a likelihood of persecution (for withholding), see

Hanna v. Keisler, 506 F.3d 933, 939–40 (9th Cir. 2007), requiring the BIA to

reassess those findings as well. Accordingly, we remand the claims in their

entirety for further consideration.

                                         III

      The agency erred in denying protection under the CAT because it failed to

discuss or indicate that it considered country conditions evidence relevant to the

likelihood of torture—in particular, the brutal mistreatment of indigenous people

by Guatemalan government officials, including killings and humans rights abuses.

See Aguilar-Ramos v. Holder, 594 F.3d 701, 705 (9th Cir. 2010) (“The failure of

the IJ and BIA to consider evidence of country conditions constitutes reversible

error.”). Nor did the BIA include a “catchall phrase” that it considered all record

evidence. See Cole v. Holder, 659 F.3d 762, 771–72 (9th Cir. 2011). In these

circumstances, we “grant petitions for review.” Id. at 771.

                                         IV

      We agree with petitioners that each of them is entitled to individualized

consideration of their applications for relief. Sonia and Luis have filed individual


                                          5
applications under 8 U.S.C. § 1229a rather than solely seeking asylum relief

derivative of their mother’s under 8 U.S.C. § 1158(b)(3). Because petitioners

have, for the most part, jointly presented identical evidence and arguments in

support of all three applications, joint consideration of that evidence and those

arguments is appropriate. But there is no reason that a denial of relief to Calmo

Matias would automatically foreclose any other noncitizen’s separate application,

including Sonia’s or Luis’s. On remand, the BIA should consider whether Sonia or

Luis have established any individual grounds for relief if properly presented.

                                       * * *

      Because we remand the asylum, withholding of removal, and CAT claims in

their entirety and find the issue of removability unexhausted, we need not and do

not address petitioners’ other assertions of error or whether they were exhausted.

      We emphasize that nothing in our decision is intended to preclude the BIA

from also granting Calmo Matias’s motion to reopen proceedings below and

considering the new evidence she seeks to present.

      The government shall bear the costs for these petitions for review.

      PETITIONS GRANTED IN PART, DISMISSED IN PART, and

REMANDED.




                                          6